EXHIBIT 10.7
 
[ex10-70.jpg]
 
Spartan Motors Inc.
Executive Leadership Team Incentive Compensation Framework

--------------------------------------------------------------------------------

Philosophy
The Spartan Motors, Inc. (the “Company”) executive compensation plan aims to
provide competitive levels of compensation and incentives to drive strong
long-term financial performance.  The plan is designed to achieve the following
objectives:


1.  
Attract and retain qualified management

2.  
Align the interests of management with those of shareholders to encourage
achievement of continuing increases in shareholder value

3.  
Align management’s compensation with the achievement of Spartan Motors’ annual
and long-term performance goals

4.  
Reward excellent corporate performance

5.  
Recognize individual and team initiatives and achievements



Executive compensation is comprised of three components: base salary, annual
cash-based incentive, and long-term equity-based incentive.  The total
compensation for executives is structured so that a majority of the total
earnings potential is derived from performance-based incentives to encourage
management to take appropriate risks.  Accordingly, base salary is established
slightly below market-median ranges, and incentive compensation potential is
established above market-median ranges.


In addition, there are equity holding requirements that executives must
maintain.  The compensation plan is established by the full Board after
consideration of input from external sources and is reviewed annually.




Annual Incentive Compensation
The Targeted Incentive Compensation Rate is expected to be 50 percent to 55
percent for each member of the Executive Leadership Team (“ELT”), comprised of
the CEO, COO, and CFO, and 40% for other Named Executive Officers.  The Annual
Incentive Bonus is calculated as the Targeted Incentive Compensation Rate times
the Bonus Multiple times the officer’s annual base salary.


Bonus Multiple
 
There are three metrics used to determine the Bonus Multiple:
 
·  
Performance to an Economic Value Add (“EVA”) goal

·  
Performance to an established sales goal

·  
Performance to established operational objectives (“MBOs”)



 
 

--------------------------------------------------------------------------------

 
 
EVA Metric:  The EVA targets will be approved annually by the Human Resources
and Compensation Committee.  The targets will be calculated following the
company's established practice of determining net operating profits after tax,
less a capital charge based on the assets employed in the business.  The targets
will be consistent with those set for the quarterly SPAR company bonus program
and will be based on continuous improvement over the prior year results.  The
floor (0X), at which the bonus payout starts, will be set at the prior year
achieved EVA, with expected improvement targets built from that starting
point.  The EVA incentive will have a floor of 0X (0 percent of target
incentive) and a ceiling of 2X (200 percent of target compensation).


Sales Metric:  The Human Resources and Compensation Committee will establish the
annual sales target.  The floor (0X or 0 percent), at which the bonus payout
starts, will be set at the prior-year achieved sales, with expected growth built
from that starting point.  The sales incentive will have a floor of 0X (0
percent of target) and a ceiling of 2X (200 percent of target compensation).


MBO metric:  On an annual basis the Board will establish the MBOs (and
measurement metrics) that the officers are expected to accomplish for the
year.  Unless specifically weighted differently by the Board at the start of the
year, each of the MBOs will be equally weighted.  The MBOs will have a floor of
0X (0-percent achievement of the objectives) and a ceiling of 1X (100-percent
achievement of all of the objectives).


Annual Incentive deferral: A portion of the total Annual Incentive Bonus
payments may be required to be deferred or “banked” for payment in future years
and are subject to forfeiture in accordance with the terms described below.  At
the discretion of the Human Resources and Compensation Committee, any Annual
Incentive Bonus may be paid in the form of the Company’s Common Stock.


Terminations and Vesting of Deferred Balances:  In the event an officer either
voluntarily or involuntarily experiences a “Separation From Service,” as that
term is defined under Section 409A of the Internal Revenue Code (i.e., a
termination of employment), with Spartan Motors, Inc. during any performance
year, for reason other than death, disability, retirement, or a change in
control (as described in “Death, Disability, Retirement, and Changes in Control
below), the officer will not earn an annual incentive bonus for that year or any
portion of an annual incentive bonus.  In addition, deferred balances will be
payable as follows:


Mandatory Deferred
Balances.......................................................................................... 50%


Payment of the mandatory deferred balances will be made to a terminated officer
within thirty days after the Separation from Service, but in no case in a later
taxable year than the year of the Separation From Service.  Notwithstanding the
previous sentence, if the Separation from Service occurs during the last two
weeks of the year, then payment will be made on the first practicable business
day in January of the following year.
 
 
2

--------------------------------------------------------------------------------

 


Death, Disability, Retirement, and Changes in Control: Upon the first to occur
of the following events:


1.  
an officer dies,

2.  
an officer becomes disabled (meaning the Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months: (i) unable to engage in any substantial gainful activity; or
(ii) receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering associates of the Company),

3.  
an officer retires, (meaning the Officer’s voluntary Separation From Service
after either age 62 or age 60 with 10 years of service, as determined under the
Company’s Retirement Plan), or

4.  
a change in control of the Company (defined as acquisition by a purchaser of
more than 50 percent of the Company’s stock or substantially all of the assets
of the Company);



The officer will receive the following payments:


1.  
A prorated annual incentive bonus for the year in which the event occurs.  The
prorated bonus will be calculated as the officer’s Target Bonus percentage times
the Bonus Multiple times the officer’s current prorated salary.  The current
prorated salary is calculated as the weekly salary in effect on the date of the
event times the number of weeks the officer was a member of the Executive
Leadership Team Incentive Compensation Plan at the Company prior to the
event.  If event occurs mid-week, a full week will be credited for the partial
week; and

2.  
100 percent of the sum of the officer’s mandatory deferred balances.

 
Long Term Incentive Compensation (“LTIC”)
Targeted long-term incentive compensation rate is expected to be 60 percent to
65 percent of base-pay range.  The Annual LTIC Amount is calculated as the
targeted long term incentive compensation rate times the LTIC Multiple
(described below) times the officer’s annual base salary.




LTIC Multiple
 
There are two metrics used to determine the long-term incentive compensation
payout:
 
·  
Performance to a shareholder return metric

·  
Performance to established strategic MBOs



Combined performance of the two metrics will have an expected long-term minimum
award of 40 percent of base salary, with a cap of 80 percent.


Shareholder return Metric: A portion of the annual LTIC is based on performance
relative to a shareholder return metric.   The shareholder return metric may
consist of a return on invested capital (ROIC) target, a comparison of Spartan
Motors’ total shareholder return to a peer group of companies in similar
industries, or other shareholder return metrics as the Human Resources and
Compensation Committee deems appropriate.
 
 
3

--------------------------------------------------------------------------------

 


Strategic MBOs Metric: A portion of the annual LTIC is based on achievement of
established strategic MBOs.  On an annual basis the Board will establish the
strategic MBOs (and measurement metrics) that the officers are expected to
accomplish for the year. Unless specifically weighted differently by the Board
at the beginning of the year, each of the objectives will be equally weighted.


Equity-Based Compensation Payment: The officers may elect equity compensation in
a combination of restricted-stock grants and stock options.  An officer’s
election is predicated upon that officer meeting certain equity holding
requirements.  The Equity-Based Compensation Payment may be made in a
combination of restricted-stock grants and options at the discretion of the
Human Resources and Compensation Committee.


The number of shares or options granted is based on the Annual LTIC amount.  The
number of shares to be granted for restricted share grants will be determined by
dividing the Annual LTIC Amount by the average stock price over the preceding
three years.  The number of stock options granted will be determined by dividing
the Annual LTIC Amount by the calculated black-scholes valuation of the options
at the time of grant.


The Human Resources and Compensation Committee shall have the authority to
modify the Executive Leadership Incentive Compensation Framework or the vesting
or terms of any outstanding award.



4